Citation Nr: 1731124	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  07-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for pseudofolliculitis barbae.


REMAND

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Veteran had active military service from September 1979 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case was previously before the Board in December 2016.  At that time, the Board remanded 11 issues and stayed the appeal of entitlement to a compensable rating for pseudofolliculitis barbae pursuant to Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  In July 2017, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the United States Court of Appeals for Veterans Claims (Court) decision in Johnson.  Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  As a result of that decision, the stay in affected claims has been lifted and the Board may proceed to review this issue.  

The Veteran was last provided a VA examination in January 2011.  As such examination was over six years ago, and as there are no current treatment records to show the severity of this disability, the Board concludes that a remand for a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the San Juan VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Afford the Veteran an appropriate VA skin examination to determine the severity of the service-connected pseudofolliculitis barbae.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  
The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected pseudofolliculitis barbae.  The examiner should: 

i) Provide an opinion regarding what percentage of the Veteran's skin in total, and exposed skin, is affected by his skin disability when it is active and during a flare up.

ii) Discuss whether the Veteran is prescribed or has been prescribed systemic therapy such as corticosteroids or other immunosuppressive drugs for the treatment of his skin disability and, if so, the frequency and duration of their use.

iii) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment. 

3.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:	L. Barstow, Counsel

Copy mailed to:  Sean A. Ravin, Attorney at Law

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




